         Case 1:20-cv-09127-AJN Document 31 Filed 03/22/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

NATURAL RESOURCES DEFENSE
COUNCIL, CENTER FOR BIOLOGICAL
DIVERSITY, CONSUMER FEDERATION OF                            CIVIL ACTION No.: 20-cv-9127
AMERICA, MASSACHUSETTS UNION OF
PUBLIC HOUSING TENANTS, PUBLIC
CITIZEN, and SIERRA CLUB,

Plaintiffs,

and                                                      STIPULATION AND
                                                         [PROPOSED] ORDER
ASSOCIATION OF HOME APPLIANCE                            PERMITTING ASSOCIATION OF
MANUFACTURERS, and AIR-                                  HOME APPLIANCE
CONDITIONING, HEATING &                                  MANUFACTURERS and AIR-
REFRIGERATION INSTITUTE,                                 CONDITIONING, HEATING AND
                                                         REFRIGERATION INSTITUTE
Plaintiff-Intervenors,                                   TO INTERVENE

v.

JENNIFER M. GRANHOLM, as SECRETARY
OF THE UNITED STATES DEPARTMENT OF
ENERGY, and UNITED STATES
DEPARTMENT OF ENERGY,

Defendants


          WHEREAS, Association of Home Appliance Manufacturers (“AHAM”) and Air-

 Conditioning, Heating & Refrigeration Institute (“AHRI”) (collectively “Plaintiff-Intervenors”)

 have filed a motion to intervene as Plaintiffs in this action; and

          WHEREAS, Plaintiffs and Defendants consent to intervention by Plaintiff-Intervenors

 for limited purposes, as set forth herein;

          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

 attorneys for Plaintiffs, for Defendants, and for Plaintiff-Intervenors, as follows:



                                                1
            Case 1:20-cv-09127-AJN Document 31 Filed 03/22/21 Page 2 of 4




       1.       Plaintiffs and Defendants consent to intervention in this action by Plaintiff-

Intervenors, subject to the terms stated below.

       2.       If the Court grants the request of Plaintiff-Intervenors to intervene based on the

terms of this Stipulation and Proposed Order, the following limitations shall apply:

       (a) Plaintiff-Intervenors shall file their Complaint in Intervention within seven (7) days

             after entry by the Court of an Order granting their request to intervene;

       (b) Plaintiffs and Plaintiff-Intervenors shall not assert any cross-claim(s) against the other

             and shall not seek an award of attorneys’ fees from the other;

       (c) Plaintiff-Intervenors shall not seek an award of attorneys’ fees from any Defendant, or

             any substitute Defendant;

       (d) Plaintiff-Intervenors shall not take a position contrary to Plaintiffs’ allegations in the

             Complaint filed on October 30, 2020, that the Department of Energy has missed

             statutory deadlines under the Energy Policy and Conservation Act;

       (e) Plaintiff-Intervenors shall not oppose a motion to hold this action in abeyance for

             purposes of negotiation of possible settlement of this action, provided (a) the motion

             does not impose obligations on Plaintiff-Intervenors; and (b) the motion does not

             propose any timeline for any rulemaking; and

       (f) Plaintiff-Intervenors shall not take a position on the timing of when Plaintiffs may file

             a motion for summary judgment (but Plaintiff-Intervenors may seek reasonable

             accommodations regarding their briefing of any motions).

       3.       Plaintiff-Intervenors shall have the right to participate fully in the briefing of, or

any hearing with respect to, the potential remedy that the Court should impose.




                                                   2
            Case 1:20-cv-09127-AJN Document 31 Filed 03/22/21 Page 3 of 4




       4.       Nothing in this stipulation creates a right for any Plaintiff or Plaintiff-Intervenor to

participate in settlement negotiations between Defendants and any other party. If any Plaintiff and

Defendant reach agreement on terms of any settlement and/or consent decree (collectively, a

“Settlement”) that involves a court order, Plaintiffs shall provide to Plaintiff-Intervenors a copy of

such proposed Settlement at least ten (10) days before the proposed settlement is filed with the

Court or otherwise presented to the Court for approval. After that ten-day period, Plaintiffs and

Defendants may seek the Court’s approval of such Settlement. Unless Plaintiff-Intervenors have

consented in writing to such Settlement, Plaintiff-Intervenors may file a brief regarding the

Settlement within ten (10) days after it has been filed with the Court and may participate in any

hearing regarding approval or entry of the Settlement. Plaintiff-Intervenors shall treat any proposed

Settlement received under this paragraph as confidential until it has been filed with the Court;

provided, however, that Plaintiff-Intervenors shall be permitted to disclose the terms of the

Settlement to, and discuss those terms with, Plaintiff-Intervenors’ members that may be affected

by the Settlement.

       5.       If, after any Settlement has been entered as an order of the Court, there is any

negotiated amended Settlement, Paragraph 4 above shall apply to any such amended Settlement.

       6.       A Court-approved Settlement or combination of Settlements that resolves all claims

of Plaintiffs in this action shall also be deemed to resolve any claims of Plaintiff-Intervenors

asserted in their Complaint in Intervention.

       7.       By entering into this Stipulation, no party waives any defense they may have,

including any argument as to any other party’s constitutional, statutory, or prudential standing.

Dated: New York, New York
       March 16, 2021




                                                   3
          Case 1:20-cv-09127-AJN Document 31 Filed 03/22/21 Page 4 of 4




SO STIPULATED:

NATURAL RESOURCES DEFENSE                             EARTHJUSTICE
COUNCIL

/S/ Jared E. Knicley (with permission)                /s/ Timothy Ballo (with permission)
Jared E. Knicley, pro hac vice pending                Timothy Ballo, admitted pro hac vice
Joseph Vukovich, admitted pro hac vice                1001 G Street NW, Suite 1000
1152 15th Street, NW, Suite 300                       Washington, DC 20001
Washington, DC 20005                                  Tel: (202) 745-5209
Tel: (202) 513-6242                                   E-mail: tballo@earthjustice.org
E-mail: jknicley@nrdc.org,                            Attorney for Plaintiffs Center for Biological
jvukovich@nrdc.org                                    Diversity, Consumer Federation of America,
Attorneys for Plaintiffs Natural Resources            Massachusetts Union of Public Housing
Defense Council and Public Citizen                    Tenants, and Sierra Club


MINTZ, LEVIN, COHN, FERRIS,                           AUDREY STRAUSS
GLOVSKY AND POPEO, P.C.                               United States Attorney for the
                                                      Southern District of New York

__/s/Kevin N. Ainsworth____________                   By: /s/ Talia Kraemer (with permission)
Kevin N. Ainsworth                                    TALIA KRAEMER
Evelyn A. French                                      Assistant United States Attorney
(admission pro hac vice forthcoming)                  Tel.: (212) 637-2822
Chrysler Center – 666 Third Avenue                    Fax: (212) 637-2702
New York, New York 10017                              E-mail: talia.kraemer@usdoj.gov
Telephone: (212) 692-6745                             Attorney for Jennifer Granholm and the
Email: kainsworth@mintz.com                           Department of Energy
Attorneys for Plaintiff-Intervenors
Association of Home Appliance Manufacturers and
Air-Conditioning, Heating & Refrigeration Institute




SO ORDERED:

________________________, 2021



                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                 4
108692186v.3
